DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s response to a Non-Final Office Action submitted on November 19, 2020.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of PICCOLO, III et al. (U.S. Publication No. 2014/0340215 A1) hereinafter “Piccolo” in view of the Prior Art of COSTA et al. (U.S. Publication No. 2003/0058109 A1) hereinafter “Costa”.
As to claim 11, Piccolo discloses a building fire system (alarm system 10, shown in Figures 1, 3-8 and described in Paragraphs 0013-0017) comprising: a fire system (one or more alarm panel/s 14 [i.e. a fire system], shown in Figures 1, 3-8 and described ion Paragraph 0013) component configured to use the connection of the building fire system (alarm panel/s 14 providing notification of an alarm condition (e.g. fire and/or smoke) received from notification appliances 12 within the structure, described in Paragraph 0015); a sensor apparatus (notification appliances 12, shown in Figures 1, 3-8 and described in Paragraphs 0013-0017) comprising an environmental sensor configured to: physically couple to the fire system component (notification appliances 12 that may be installed throughout a monitored structure and connected to one or more alarm panels 14, described in Paragraph 0013) such that the sensor apparatus to use the connection of the building fire system (notification appliances 12 may be configured to provide notification of an alarm condition (e.g. fire and/or smoke) within the structure, described in Paragraph 0015); and monitor an environmental condition of air within a building zone by means of the environmental sensor (the method described herein may be implemented in virtually any type of alarm or monitoring system, including, but not limited to, fire alarm systems, burglar alarm systems, surveillance systems, air quality monitoring systems, inventory monitoring systems, etc., or any combination thereof, such as may be provided for detecting an alarm event (e.g. a security breach) or a warning condition (e.g. an elevated temperature) in a building, structure, enclosure, or area, described in Paragraph 0012; Also sensors 20, shown in Figures 1, 3-8 and described in Paragraphs 0013-0017).
Piccolo does not expressly disclose the fire system component configured to operate on power from the building fire system; and the sensor apparatus is powered by the power from the building fire system.
Costa discloses a building fire alarm system (fire alarm system 10, shown in Figures 1-4 and described in Paragraph 0028) comprising: a fire system (control panel 20, shown in Figure 3) component configured to operate on power (via wires 28, shown in Figures 1-4 and described in Paragraphs 0040-0041) from the building fire system (wires 28 connected to all components of fire alarm system 10, shown in Figures 1-4 and described in Paragraphs 0040-0041); and a sensor apparatus (motion sensor, described in Paragraph 0030) is powered by the power from the building fire system (described in Paragraphs 0030, 0036 and 0040) and configured to use the power from the building fire system to monitor environmental conditions of a building (motion is detected in front of camera 16 of pull-station 12 of the fire alarm system 10, shown in Figures 1-4 and described in Paragraphs 0028-0030).
Piccolo and having the teaching of Costa disclosing a building fire alarm system having a  fire system to receive power from the building fire system and an environmental sensor electrically coupled and use the power from the building fire system to monitor environmental conditions of a building that is also well-known and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the system of Piccolo by incorporating the teaching of Costa such that Piccolo provides a building fire system comprising: a fire system component configured to operate on power from the building fire system; a sensor apparatus comprising an environmental sensor configured to: physically couple to the fire system component such that the sensor apparatus is powered by the power from the building fire system; and monitor environmental conditions of a building zone by means of the environmental sensor, for the obvious advantages of providing a system that allow remote monitoring/notification as well as record and save activities around the fire alarm pull-station that maybe useful for later review.
As to claim 13, the combination of Piccolo and Costa as set forth above in claim 11, further having Piccolo’s disclosure that discloses the alarm system 10 may include a plurality of notification appliances 12 that may be installed throughout a monitored structure and connected to alarm panel/s 14 (shown in Figures 1, 3-8 and described in at least Paragraph 0013); and further having Costa’s disclosure that discloses a first mounting interface (pull-station 12, shown in Figures 1-2 and described in Paragraphs 0032 and 0036) configured to physically couple to a mounting surface (assembly 18 of surface shown in Figures 1-4, and described in Paragraphs 0032-0033) and comprising via wires 28, shown in Figures 1-4 and described in Paragraphs 0040-0041) from the building fire system (wires 28 connected to all components of fire alarm system 10, shown in Figures 1-4 and described in Paragraphs 0040-0041); and an environmental sensor (motion sensor, described in Paragraph 0030) electrically coupled to the first power connector and configured to use the power from the building fire system (described in Paragraphs 0030, 0036 and 0040) to monitor environmental conditions of a building (motion is detected in front of camera 16 of pull-station 12 of the fire alarm system 10, shown in Figures 1-4 and described in Paragraphs 0028-0030); and further having Costa’s disclosure that discloses a second mounting interface (second pull-station 12, shown in Figure 3 and described in Paragraphs 0032 and 0036) configured to physically couple to a fire system component (fire alarm system 10, shown in Figure 3 and described in Paragraph 0028) and comprising a second power connector (wires 28 connected to all components of fire alarm system 10, shown in Figure 3 and described in Paragraphs 0040-0041) configured to provide power to the fire system component (described in Paragraphs 0030, 0036 and 0040), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Piccolo and Costa by incorporating the teaching the teaching stated above such that the combination of Piccolo Costa further provides a desired number of mounting interfaces depending on size and layout of the structure being monitored including the claimed wherein the sensor apparatus comprises: a first mounting interface configured to physically couple to a mounting surface and comprising a first power connector configured to receive power from the building fire system; and a 
As to claim 14, the combination of Piccolo and Costa as set forth above in claim 13, further having Piccolo’s disclosure that discloses the alarm system 10 may include a plurality of notification appliances 12 that may be installed throughout a monitored structure and connected to one or more alarm panels 14 (shown in Figures 1, 3-8 and described in at least Paragraph 0013); and further having Costa’s disclosure that discloses a fire alarm system 10 for a building or other area, having a plurality of pull-stations 12 distributed throughout the building, wiring 28 that carries power to the pull-stations 12 and connects the pull-stations 12 to the control panel 20 and/or to an on-site or off-site monitoring station 30, sound generators 32, and visual signals 34 (shown in Figure 3 and described in Paragraph 0040), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Piccolo and Costa by incorporating the teaching stated above such that the combination of Piccolo and Costa further provides a desired number of mounting interfaces depending on size and layout of the structure being monitored including the claimed wherein: the fire system component comprises a third mounting interface configured to physically couple to the mounting surface; and the first mounting interface of the sensor apparatus is configured to emulate the third mounting interface to enable the sensor apparatus to be physically coupled to the mounting surface, for the obvious motivational reasons as stated above in claim 11.
As to claim 15, the combination of Piccolo and Costa as set forth above in claim 11, further having Piccolo’s disclosure that discloses an environmental sensor to monitor temperature readings (elevated temperature detector, described in Paragraph 0012), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Piccolo and Costa by incorporating the teaching stated above such that the combination of Piccolo and Costa further provides wherein the environmental sensor is further configured to monitor temperature readings or humidity levels from within the building, for the obvious motivational reasons as stated above in claim 11.
As to claim 16, Piccolo discloses a method (method described in Paragraph 0012) for a plurality of sensor apparatus (notification appliances 12, shown in Figures 1, 3-8 and described in Paragraphs 0013-0017) of a building fire system (alarm system 10, shown in Figures 1, 3-8 and described in Paragraphs 0013-0017), the method comprising: operating a fire system component on the building fire system; physically coupling a sensor apparatus to the fire system component (notification appliances 12 that may be installed throughout a monitored structure and connected to one or more alarm panels 14, described in Paragraph 0013) such that the sensor apparatus is connected building fire system (notification appliances 12 may be configured to provide notification of an alarm condition (e.g. fire and/or smoke) within the structure, described in Paragraph 0015); and conducting, by the sensor apparatus, environmental monitoring with one or more environmental sensors of building system for detecting a fire condition (the method described herein may be implemented in virtually any type of alarm or monitoring system, including, but not limited to, fire alarm systems, burglar alarm systems, surveillance systems, air quality monitoring systems, inventory monitoring systems, etc., or any combination thereof, such as may be provided for detecting an alarm event (e.g. a security breach) or a warning condition (e.g. an elevated temperature) in a building, structure, enclosure, or area, described in Paragraph 0012; Also sensors 20, shown in Figures 1, 3-8 and described in Paragraphs 0013-0017).
Piccolo does not expressly disclose the plurality of sensor apparatus using power from a building fire system; operating the fire system component on the power from the building fire system; and the one or more environmental sensors using the power from the building system.
Costa discloses a method for a building fire alarm system (fire alarm system 10, shown in Figures 1-4 and described in Paragraph 0028) comprising: a fire system (control panel 20, shown in Figure 3) component configured to operate on power (via wires 28, shown in Figures 1-4 and described in Paragraphs 0040-0041) from the building fire system (wires 28 connected to all components of fire alarm system 10, shown in Figures 1-4 and described in Paragraphs 0040-0041); and a sensor apparatus (motion sensor, described in Paragraph 0030) is powered by the power from the building fire system (described in Paragraphs 0030, 0036 and 0040) and configured to use the power from the building fire system to monitor environmental conditions of a building (motion is detected in front of camera 16 of pull-station 12 of the fire alarm system 10, shown in Figures 1-4 and described in Paragraphs 0028-0030).
Thus, given the method of Piccolo and having the teaching of Costa disclosing a method for a building fire alarm system having a  fire system to receive power from the building fire system and an environmental sensor electrically coupled and use the power Piccolo by incorporating the teaching of Costa such that Piccolo provides a method for powering a plurality of sensor apparatus using power from a building fire system, the method comprising: operating a fire system component on the power from the building fire system; physically coupling a sensor apparatus to the fire system component such that the sensor apparatus is powered by the power from the building fire system; and conducting, by the sensor apparatus, environmental monitoring with one or more environmental sensors using the power from the building system for detecting a fire condition, for the obvious advantages of providing a system that allow remote monitoring/notification as well as record and save activities around the fire alarm pull-station that maybe useful for later review.
As to claim 17, the combination of Piccolo and Costa as set forth above in claim 16, further having Piccolo’s disclosure that discloses an environmental sensor to monitor temperature readings (elevated temperature detector, described in Paragraph 0012), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Piccolo and Costa by incorporating the teaching stated above such that the combination of Piccolo and Costa further provides wherein the environmental sensor is further configured to monitor temperature readings or humidity levels from within the building, for the obvious motivational reasons as stated above in claim 16.
As to claim 19, the combination of Piccolo and Costa as set forth above in claim 16, further Costa discloses wherein the fire system component is a fire suppression device, a fire notification device in a fire notification system (fire alarm system 10 having a manually operated fire alarm pull-station 12, described in Paragraphs 0028 and 0031), or a fire detection device in the building fire system (fire alarm system 10 having a manually operated fire alarm pull-station 12, described in Paragraphs 0028 and 0031).
As to claim 20, the combination of Piccolo and Costa as set forth above in claim 19, further having Costa’s disclosure that discloses a wired connection of the sensor apparatus to the fire notification system (via wires 28, shown in Figures 1-4 and described in Paragraphs 0040-0041), it would have been obvious to one with ordinary skill in this art at the time of effective filing date of the claimed invention to further modify the combination of Piccolo and Costa by incorporating the teaching stated above such that the combination of Piccolo and Costa further provides wherein a wired connection of the sensor apparatus to the fire notification system or the fire detection system is an auxiliary connection, for the obvious motivational reasons as stated above in claim 16.

Reason for Allowance

Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-10 are allowed for the same reason/s as Applicant’s Amendments and Arguments submitted on November 19, 2020 incorporating allowable subject matter that was indicated allowable in the Non-Final Office Action mailed on August 19, 2020.
Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.
As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: detect a loss of power from the building fire system; determine whether an amount of energy in a backup battery of the fire system component is sufficient to power both the fire system component and the sensor apparatus; and shut down the sensor apparatus in response to determining that the amount of energy in the backup battery is insufficient to power both the fire system component and the sensor apparatus.
As to claim 18, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 18, comprising limitations: detecting a loss of the power from the building fire system; determining whether an amount of energy in a backup battery is sufficient to power both the fire system component and the sensor apparatus; and shutting down the environmental sensor in response to determining that the amount of energy in the backup battery is insufficient to power both the fire system component and the sensor apparatus.



Response to Arguments
Applicant's arguments filed November 19, 2020, See Pages 12-13, regarding currently amended independent claims 11 and 16 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the newly amended claims limitations of independent claims 11 and 16 are not persuasive for at least for the following reasons.
Regarding applicant’s argument/s directed to amended independent claim 11, Examiner respectfully disagrees with applicant’s accretion that indicate the prior art of Piccolo not teaching the amended claimed limitations of claim 11. The appropriate paragraph of Piccolo’s disclosure is being cited to meet the newly claimed limitations as broadly claimed and interpreted (It will be appreciated by those of ordinary skill in the art that the method described herein may be implemented in virtually any type of alarm or monitoring system, including, but not limited to, fire alarm systems, burglar alarm systems, surveillance systems, air quality monitoring systems, inventory monitoring systems, etc., or any combination thereof, such as may be provided for detecting an alarm event (e.g. a security breach) or a warning condition (e.g. an elevated temperature) in a building, structure, enclosure, or area…, Paragraph 0012).
Regarding applicant’s argument/s directed to amended independent claim 16, Examiner respectfully disagrees with applicant’s accretion that indicate the prior art of Piccolo not teaching the amended claimed limitations of claim 16. The appropriate paragraph of Piccolo’s disclosure is being cited to meet the newly claimed limitations as broadly claimed and interpreted (It will be appreciated by those of ordinary skill in the art that the method described herein may be implemented in virtually any type of alarm or monitoring system, including, but not limited to, fire alarm systems, burglar alarm systems, surveillance systems, air quality monitoring systems, inventory monitoring systems, etc., or any combination thereof, such as may be provided for detecting an alarm event (e.g. a security breach) or a warning condition (e.g. an elevated temperature) in a building, structure, enclosure, or area…, Paragraph 0012).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
Lemelson et al, discloses a system and method for detecting, monitoring and evaluating hazardous situations in a structure includes the use of an expert system and, to the extent necessary, fuzzy logic in the generation of solution sets. Sensor units having two-way communication capability are strategically located in a structure or in a matrix of structures. These units are high-level multifunctional detectors, RF and other wireless or hardwired communication modules and signal generating systems that may communicate with a base station, with other modules and/or may have onboard logical solution generation capacity. 

U.S. Publication No  2004/0065451 A1 of McSheffrey et al, discloses an apparatus for remote inspection of emergency equipment at one or a system of emergency equipment stations includes, e.g., at each emergency equipment station: a detector for detection of the presence of an obstruction to viewing of or access to the emergency equipment station; and an electronic circuit in communication between the detector and a remote central station for issue of a signal to the remote central station upon detection of the obstruction to viewing of or access to the emergency equipment station.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						February 27, 2021           Primary Examiner, Art Unit 2685